698 S.E.2d 402 (2010)
MOSS CREEK HOMEOWNERS ASSOCIATION, INC., Deloris Gail Benton, Jo Anne K. Bishop, Janice Hamby, David L. Hamilton, David J. Knoche and Charles F. Peeler, Plaintiffs
v.
Ted L. BISSETTE, Mary Holly Bissette, Scott W. Rich, Laura K. Rich, and Provident Funding Associates, Limited Partnership, Defendants
v.
Ted L. Bissette and Mary Holly Bissette, Scott W. Rich and Laura K. Rich, Third-Party Plaintiffs
v.
Terry Miller, Jim Benton, Angela Peeler, Fred Bishop and Peggy Hamilton, Third-Party Defendants.
No. 107P10.
Supreme Court of North Carolina.
June 16, 2010.
John F. Bloss, Keith Black, Greensboro, for Ted L. and Mary Holly Bissette.
Gregory A. Wendling, Esq., Greensboro, for Moss Creek Homeowners, et al.
Prior report: ___ N.C.App. ___, 689 S.E.2d 180.

ORDER
Upon consideration of the petition filed on the 9th of March 2010 by Defendants & Third Party Plaintiffs (Ted & Mary Bissette) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."